 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KLAMATH-SISKIYOU WILDLANDS                      No. 2:18-cv-02785-TLN-DMC
      CENTER, ENVIRONMENTAL
12    PROTECTION INFORMATION
      CENTER, and KLAMATH FOREST
13    ALLIANCE,                                       ORDER GRANTING MOTION FOR
                                                      INJUNCTIVE RELIEF
14                      Plaintiffs,
15           v.
16    PATRICIA A. GRANTHAM, Klamath
      National Forest Supervisor, and UNITED
17    STATES FOREST SERVICE,
18                      Defendants,
19          and
20    AMERICAN FOREST RESOURCE
      COUNCIL, an Oregon non-profit
21    corporation,
22                     Intervenor Defendant.
23

24          This matter is before the Court pursuant to Plaintiffs Klamath-Siskiyou Wildlands Center,

25   Environmental Protection Information Center, and Klamath Forest Alliance’s (“Plaintiffs”)

26   motion for temporary restraining order and/or preliminary injunction. (ECF No. 13; Mem.

27   Support Mot. Temporary Restraining Order/Prelim. Inj., ECF No. 22.) Federal Defendants

28   Patricia A. Grantham and the United States Forest Service (“Defendants”) oppose Plaintiffs’
                                                     1
 1   motion. (ECF No. 32.) Intervenor Defendant American Forest Resource Council (“Intervenor

 2   Defendant”) also opposes this motion. (ECF No. 33.) Plaintiffs filed a reply. (ECF No. 34.) A

 3   hearing on the matter was held on January 10, 2019. The Court has carefully considered the

 4   arguments raised by the parties’ briefing and oral arguments. For the reasons stated below,

 5   Plaintiffs’ motion for temporary restraining order and/or preliminary injunction (ECF No. 13) is

 6   GRANTED.

 7           I.       STATUTORY BACKGROUND

 8           i.       National Forest Management Act (“NFMA”)

 9           The NFMA and its implementing regulations provide for forest planning and management

10   by the Forest Service at two levels: the forest level and the site-specific project level. 16 U.S.C. §

11   1604; Ohio Forestry Ass’n v. Sierra Club, 523 U.S. 726, 729–30 (1998). On the forest level, the

12   Forest Service develops a Land and Resource Management Plan (“LRMP”) which consists of

13   broad, long-term plans and objectives for the entire forest. In this case the applicable LRMP is

14   the Klamath National Forest LRMP, which is part of the Northwest Forest Plan (“NFP”).1 At the

15   project level, the project must be consistent with LRMP and NFP standards. 16 U.S.C. § 1604(i).

16           ii.      National Environmental Policy Act (“NEPA”)

17           The NEPA “is a purely procedural statute.” Neighbors of Cuddy Mountain v. Alexander,

18   303 F.3d 1059, 1070 (9th Cir. 2002). NEPA does not dictate particular results or require that

19   agencies elevate environmental impacts over other concerns. Instead, NEPA provides a process

20   to ensure that agencies take a “hard look” at the environmental consequences of their actions. Id.
21   NEPA serves the dual purpose of informing agency decision-makers of the environmental effects

22   of proposed federal actions and ensuring that relevant information is made available to the public.

23   Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989).

24           As part of the required “hard look,” NEPA and its implementing regulations require

25   federal agencies to prepare a “detailed statement” concerning “every recommendation or report

26
     1
              The Northwest Forest Plan was put into place by the Bureau of Land Management in 1994. (ECF No. 22 at
27   9.) The Northwest Forest Plan established management requirements for all Forest Service land within the range of
     the northern spotted owl and amended all National Forest LRMPs within the range of the owl, including the Klamath
28   National Forest LRMP. (ECF No. 22 at 9.)
                                                              2
 1   on proposals for legislation and other major Federal actions significantly affecting the quality of

 2   the human environment.” 42 U.S.C. § 4332(2)(C). The statement must consider the impact of

 3   the proposed action, any adverse environmental effects, alternatives to the proposed action, the

 4   relationship between short-term uses and the “maintenance and enhancement of long-term

 5   productivity,” and any irreversible commitments of resources which would result from

 6   implementing the action. Id. This statement may take the form of an environmental assessment

 7   (“EA”), or a longer and more thorough environmental impact statement (“EIS”), which includes a

 8   longer public comment period. See 40 C.F.R. §§ 1508.9, 1508.11.

 9          In determining whether to prepare an EIS, the agency shall determine: (1) whether the

10   proposed project normally requires an EIS, or (2) if the project is categorically excluded from the

11   preparation of both an EA and an EIS because the action does not individually or cumulatively

12   have a significant effect on the human environment. 40 C.F.R. §§ 1501.4, 1508.4. In making this

13   determination, absent a categorical exclusion of an EA and an EIS, the agency shall prepare an

14   EA to determine whether an additional EIS is needed. 40 C.F.R. 1501.4(c). An EA “[s]hall

15   include brief discussions of the need for the proposal, of alternatives as required by [NEPA]

16   section 102(2)(E), of the environmental impacts of the proposed action and alternatives, and a

17   listing of agencies and persons consulted.” 40 C.F.R. § 1508.9(b). If the agency concludes based

18   on the EA that no additional EIS is required, the agency must prepare a “finding of no significant

19   impact” (“FONSI”). 40 C.F.R. 1501.4(e). In this case, Defendants prepared an EA which

20   culminated in a FONSI. An EIS was not prepared.
21          The agency must also consider the “cumulative impact” of a proposed project, which the

22   federal regulations define as the result of “the incremental impact of the action when added to

23   other past, present, and reasonably foreseeable future actions . . .” 40 C.F.R. § 1508.7.

24   Cumulative impacts may result from “individually minor but collectively significant actions

25   taking place over a period of time.” Id. In determining whether a project will have a

26   “significant” impact on the environment, an agency must consider “[w]hether the action is related
27   to other actions with individually insignificant but cumulatively significant impacts.” 40 C.F.R. §

28   1508.27(b)(7); see Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d 1208, 1214 (9th
                                                        3
 1   Cir. 1998).

 2           II.     FACTUAL AND PROCEDURAL BACKGROUND

 3           On October 16, 2018, Plaintiffs filed a complaint for declaratory and injunctive relief.

 4   (ECF No. 1.) Plaintiffs brought three causes of action, arguing that Defendants violated the

 5   National Forest Management Act, National Environmental Policy Act, and Administrative

 6   Procedure Act when they approved the Seiad-Horse Reduction Project (“Project”) in the Klamath

 7   National Forest. (ECF No. 1 ¶ 1.)

 8           The Project was put into place in response to the August 2017 Abney Fire, which burned

 9   approximately 90,000 acres on the Rogue River-Siskiyou and Klamath National Forests.

10   (Environmental Assessment (“EA”) at 1.) Roughly 10,000 acres of the fire were on the Klamath

11   National forest and most of the land burned at moderate to high severity. (EA at 1.) This resulted

12   in about 40 miles of roads lined with fire-killed trees and large pockets of fire-killed trees. (EA at

13   1.) According to Defendant U.S. Forest Service, as snags continue to decay, break, and fall

14   because of the Abney Fire, the severity and intensity of future fires will increase. (EA at 1.) The

15   increased fire intensities and fallen snags will result in difficulty controlling future fires, putting

16   fire suppression crews at risk, and blocking roadways which will further put suppression crews at

17   increased risk. (EA at 1.)

18           According to Plaintiffs, the Project is comprised of several components involving the

19   logging of timber from land in the Johnny O’Neil Successional Old Growth Forest Reserve.

20   (ECF No. 1 ¶ 10.) Intervenor Defendant states that the Project was designed to respond to the
21   2017 Abney Fire, which destroyed roughly 5,000 acres of late-successional forest. (ECF No. 25-

22   1 at 2.) Plaintiffs are challenging two specific actions of the Project: proposed hazard tree

23   removal and post-fire “salvage” logging. (ECF No. 1 ¶ 72.) The Project aims to remove

24   hazardous tree and fuel conditions, especially within one quarter mile of private properties in

25   burned areas. (EA at 1.) According to the U.S. Forest Service, “[t]here is a need to remove this

26   material as quickly as possible to address public and worker safety and maintain the economic
27   viability of the project.” (EA at 1.)

28           On September 28, 2018, based on a review of the EA, Defendants issued a Decision
                                                          4
 1   Notice approving the Project. (Decision Notice, ECF No. 32-2.) The Decision Notice found that:

 2                  By removing dead and dying trees along roadways, the project
                    improves safety conditions for the public, forest workers, and for
 3                  current and future firefighters using roads to respond to new fires.
                    By removing dead and dying trees and smaller live trees from
 4                  National Forest System lands adjacent to private property, the project
                    helps protect neighboring landowners in the event of inevitable
 5                  future fires.
 6   (ECF No. 32-2 at 4.) The Decision Notice further took into consideration “what will happen

 7   should risk reduction treatments not be undertaken,” and determined that:

 8                  about 60 percent of the project area will be subject to high fire
                    intensity in the future under this scenario, a marked expansion of the
 9                  high severity impacts created by 2017’s Abney Fire. This is
                    attributable to trees killed by the Abney Fire, left unabated,
10                  weakening and falling to the ground over time, mixing with re-
                    sprouting shrubs, hardwoods, grasses and small naturally reseeded
11                  trees, to create a fuel load that will reburn at high severity when fire
                    returns. The resultant high severity burn will not only remove any
12                  slowly reestablishing forest, but has the high potential to convert the
                    area to a non-forested brush field condition for a long term period.
13

14   (ECF No. 32-2 at 4.) Moreover, noting the importance of burned areas to the habitat and

15   ecosystem diversity, the Decision Notice explains that over 88% of the Project area will have no

16   risk reduction salvage undertaken, and 74% of the Project area will have no trees planted for

17   restoration. (ECF No. 32-2 at 6.)

18          According to Plaintiffs, on October 30, 2018, Plaintiffs learned that Defendant United

19   States Forest Service had identified a bidder for the “Low Gap” timber sale, the first of three sales

20   authorized by the Project. (ECF No. 13 at 2.) On November 7, 2018, Defendants informed
21   Plaintiffs that the Forest Service intended to authorize the implementation of the Low Gap timber

22   sale. (ECF No. 13 at 2.)

23          Intervenor Defendant is a regional trade association representing over 50 forest product

24   businesses and forest landowners, including the purchaser of the Low Gap timber sale. (ECF No.

25   13 at 2; ECF No. 25-1 at 3.) Intervenor Defendant states they are interested in the Project

26   because the Project will supply timber to its members. (ECF No. 25-1 at 3.) Intervenor
27   Defendant is further concerned about “the economic, environmental, and safety benefits of the

28   project, which are threatened by this litigation.” (ECF No. 25-1 at 2.)
                                                        5
 1          III.    STANDARD OF LAW

 2          A. Injunctive Relief

 3          A temporary restraining order is an extraordinary and temporary “fix” that the court may

 4   issue without notice to the adverse party if, in an affidavit or verified complaint, the movant

 5   “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the movant

 6   before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The purpose

 7   of a temporary restraining order is to preserve the status quo pending a fuller hearing. See Fed. R.

 8   Civ. P. 65. It is the practice of this district to construe a motion for temporary restraining order as

 9   a motion for preliminary injunction. Local Rule 231(a); see also Aiello v. One West Bank, No.

10   2:10-cv-0227- GEB-EFB, 2010 WL 406092 at *1 (E.D. Cal. Jan. 29, 2010) (“Temporary

11   restraining orders are governed by the same standard applicable to preliminary injunctions.”)

12   (internal quotation and citations omitted).

13           Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear

14   showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc., 555

15   U.S. 7, 22 (2008) (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)). “The

16   purpose of a preliminary injunction is merely to preserve the relative positions of the parties until

17   a trial on the merits can be held.” University of Texas v. Camenisch, 451 U.S. 390, 395 (1981)

18   (emphasis added); see also Costa Mesa City Employee’s Assn. v. City of Costa Mesa, 209 Cal.

19   App. 4th 298, 305 (2012) (“The purpose of such an order is to preserve the status quo until a final

20   determination following a trial.”) (internal quotation marks omitted); GoTo.com, Inc. v. Walt
21   Disney, Co., 202 F.3d 1199, 1210 (9th Cir. 2000) (“The status quo ante litem refers not simply to

22   any situation before the filing of a lawsuit, but instead to the last uncontested status which

23   preceded the pending controversy.”) (internal quotation marks omitted). In cases where the

24   movant seeks to alter the status quo, preliminary injunction is disfavored and a higher level of

25   scrutiny must apply. Schrier v. University of Co., 427 F.3d 1253, 1259 (10th Cir. 2005).

26   Preliminary injunction is not automatically denied simply because the movant seeks to alter the
27   status quo, but instead the movant must meet heightened scrutiny. Tom Doherty Associates, Inc.

28   v. Saban Entertainment, Inc., 60 F.3d 27, 33–34 (2d Cir. 1995).
                                                         6
 1           “A plaintiff seeking a preliminary injunction must establish [1] that he is likely to succeed

 2   on the merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief,

 3   [3] that the balance of equities tips in his favor, and [4] that an injunction is in the public interest.”

 4   Winter, 555 U.S. at 20. A plaintiff must “make a showing on all four prongs” of the Winter test

 5   to obtain a preliminary injunction. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135

 6   (9th Cir. 2011). In evaluating a plaintiff's motion for preliminary injunction, a district court may

 7   weigh the plaintiff's showings on the Winter elements using a sliding-scale approach. Id. A

 8   stronger showing on the balance of the hardships may support issuing a preliminary injunction

 9   even where the plaintiff shows that there are “serious questions on the merits...so long as the

10   plaintiff also shows that there is a likelihood of irreparable injury and that the injunction is in the

11   public interest.” Id. Simply put, “[a] preliminary injunction is appropriate when a plaintiff

12   demonstrates . . . that serious question going to the merits were raised and the balance of

13   hardships tips sharply in the plaintiff’s favor. Id. at 1134–35.

14           B. Administrative Procedure Act (“APA”)

15           Agency compliance with NEPA is reviewed under the APA. 5 U.S.C. §§ 701–706; Grand

16   Canyon Trust v. U.S. Bureau of Reclamation, 691 F.3d 1008, 1016 (9th Cir. 2012). Review is

17   generally limited to the administrative record that was before the agency at the time of its

18   decision. Grand Canyon Trust, 691 F.3d at 1016 n.10; Sw. Ctr. for Biological Diversity v. U.S.

19   Forest Serv., 100 F.3d 1443, 1450 (9th Cir. 1996). A court may set aside an agency action only if

20   it determines that the action was “arbitrary, capricious, an abuse of discretion, or otherwise not in
21   accordance with law.” 5 U.S.C. § 706(2)(A). This standard of review is “highly deferential,

22   presuming the agency action to be valid and affirming the agency action if a reasonable basis

23   exists for its decision.” Nw. Ecosystem Alliance v. U.S. Fish & Wildlife Serv., 475 F.3d 1136,

24   1140 (9th Cir.2007) (quotation and citation omitted).

25           Courts must uphold a reasonable agency action “even if the administrative record contains

26   evidence for and against its decision.” Modesto Irrigation Dist. v. Gutierrez, 619 F.3d 1024,
27   1036 (9th Cir. 2010) (quotation and citation omitted). “The court’s task is not to make its own

28   judgment,” because “Congress has delegated that responsibility to the [agency].” River Runners
                                                          7
 1   for Wilderness v. Martin, 593 F.3d 1064, 1070 (9th Cir. 2010). Instead, “[t]he court's

 2   responsibility is narrower: to determine whether the [agency's action] comports with the

 3   requirements of the APA. . . .” Id. The Ninth Circuit has held that “[t]he [agency's] action . . .

 4   need only be a reasonable, not the best or most reasonable, decision.” Id. (quotation and citations

 5   omitted).

 6          The APA does not allow a reviewing court to overturn an agency decision because it

 7   disagrees with the decision or with the agency’s conclusions about environmental impacts. Id.

 8   This is especially true in the context of management of Service lands, for Congress has

 9   consistently acknowledged that the Forest Service must balance competing demands in managing

10   National Forest System lands. See United States v. New Mexico, 438 U.S. 696, 716 n.23 (1978).

11          IV.     ANALYSIS

12          To succeed on their motion, Plaintiffs must make a showing on all four elements of the

13   Winters test. Alliance for the Wild Rockies, 632 F.3d at 1135. The Court therefore addresses

14   each prong of the injunctive relief analysis in turn.

15      A. Likelihood of Success on the Merits

16          For a preliminary injunction to issue, it is Plaintiffs’ burden to show a likelihood of

17   success on the merits of their claims. Plaintiffs’ bring three arguments in this regard: (1) the

18   Project violates the NFMA by failing to comply with the Aquatic Conservation Strategy (“ACS”)

19   (ECF No. 22 at 10); (2) the authorization of large snag removal from the Johnny O’Neil LSR

20   violates NFMA; and (3) the Forest Service was required to prepare an EIS in addition to an EA.
21          i.      Whether the Project Violates NFMA by Failing to Comply With the ACS

22          Plaintiffs argue that the Project fails to comply with three of the ACS objectives

23   (Objectives 4, 5, and 6) which require projects to “maintain and restore water quality, sediment

24   regimes, and in-stream flow regimes.” (ECF No. 22 at 10 (quotations and citations omitted).)

25   Defendants respond that the Forest Service “carefully evaluated the Project and reached the well-

26   founded conclusion that the Project is consistent with ACS objectives.” (ECF No. 32 at 10.)
27          The ACS of the Northwest Forest Plan “was developed to restore and maintain the

28   ecological health of watersheds and aquatic ecosystems contained within them . . . [and to]
                                                        8
 1   protect salmon and steelhead habitat on federal lands.” (Nw. Forest Plan’s Standards and

 2   Guidelines for Mgmt. of Habitat for Late-Successional and Old-Growth Forest Related Species

 3   Within Range of N. Spotted Owl, ECF No. 32-7 at 26; ECF No. 22 at 9.) “The purpose of ACS is

 4   to maintain and restore ecosystem health at watershed and landscape scales to protect habitat for

 5   fish and other riparian-dependent species and resources and restore currently degraded habitats.”

 6   Pac. Coast Fed’n of Fishermen’s Ass’n, Inc. v. Nat’l Marine Fisheries Serv., 265 F.3d 1028,

 7   1035–36 (9th Cir. 2001).

 8            To satisfy ACS objectives, the Forest Service’s analysis must describe the existing

 9   condition at the Project site, describe the affected watershed’s range of natural variability, and

10   explain how the proposed project maintains or restores conditions. Id. at 1036. The Court must

11   afford the Forest Service “substantial deference” in their interpretation and implementation of its

12   plan unless the determination that the Project was consistent with ACS objectives was “arbitrary

13   and capricious.” Bark v. Northrop, 607 F. App’x 652, 655 (9th Cir. 2015).

14            Objective 4 of the ACS requires maintaining and restoring water quality.2 (Aquatic

15   Conservation Strategy Objectives, Northwest Forest Plan, Standards and Guidelines, B-11,

16   https://www.blm.gov/or/plans/nwfpnepa/FSEIS-1994/newsandga.pdf. (“ACS Objectives”).)

17   Plaintiffs contend that the Project violates ACS Objective 4 because the Project’s effects of

18   sedimentation violate the ACS requirement to maintain and restore water quality. (ECF No. 22 at

19   11–12.) Defendants respond that the “EA explains how the Forest Service carefully evaluated the

20   Project’s cumulative effects with other activities and found both that short-term effects will fall
21   within the natural range of variability and that over the longer term, the Project will lead to a

22   cumulative improvement in water quality by reducing sedimentation.” (ECF No. 32 at 11.)

23            The EA states that “[i]n the short term (two to ten years), ground-disturbing project

24   elements that would slightly increase sediment delivery to streams would be adversely cumulative

25   with current high cumulative watershed effects and excessive sedimentation in the Horse Creek

26   and Seiad Creek watershed[s].” (EA at 90.) The EA explains that “any additional impact, no
27
     2
               Because Plaintiffs’ argument with respect to Objective 4 is well taken, the Court declines to address the
28   parties’ arguments as to Objectives 5 and 6.
                                                                 9
 1   matter how slight, would result in adverse effects.” (EA at 90.) The EA looked at the impact of

 2   the Project on existing watersheds. (EA at 82–83.) Despite Defendants’ contention that the

 3   short-term impacts are within the natural range of variability, and the long-term results will be

 4   beneficial (ECF No. 32 at 11), it is clear that for at least some of the watersheds, the increase in

 5   sedimentation is well above the threshold for the natural range of variability. (See EA at 82

 6   (recognizing a 33% “[i]ncrease above [t]hreshold” in the Salt Gulch Watershed).) “Given that

 7   overall protection of forest and water resources is the concern of both NFP and ACS, it does not

 8   follow that [the agency] is free to ignore site degradations because they are too small to affect the

 9   accomplishment of that goal at the watershed scale.” Pac. Coast Fed’n of Fishermen’s Ass’n,

10   Inc., 265 F.3d at 1035.3

11            As in Cascadia Wildlands Project v. U.S. Fish & Wildlife Serv., “other than a conclusion

12   that in the long-term there may be some restorative benefit from the reconstruction, there is no

13   analysis of the extent of the short-term degradation in the context of ACS objectives.” 219 F.

14   Supp. 2d 1142, 1149 (D. Or. 2002). Similarly, Plaintiffs here have raised serious questions as to

15   whether Defendants acted arbitrarily and capriciously in failing to take into consideration the

16   short-term impacts as required by the ACS.

17            ii.      Whether the authorization of large snag removal from the Johnny O’Neil LSR

18                     violates NFMA

19            Plaintiffs claim Defendants violated the NFP by permitting large diameter snag removal in

20   the Johnny O’Neil LSR in two ways: (1) they drew boundaries larger than the harvest unit,
21   essentially diluting the effect of the some-is-enough standard; and (2) the Forest Service failed to

22   consider how the salvage operations would diminish habitat suitability now or in the future.

23   (ECF No. 22 at 14-15.) In response, Defendants argue that: (1) the boundaries are permissible

24   under the KFP; and (2) the habitat suitability will be maintained in the long-term (ECF No. 32 at

25   17).

26   3
               At the motion hearing on January 10, 2019, Defendants argued that Pacific Coast Federation of Fisherman
     Associations Inc. is inapplicable because the agency in that case “wholly disregarded evaluation short-term impacts .
27   . . and that is not the situation here.” Defendants, however, failed to respond to Plaintiffs’ argument that here, while
     there were tables explaining the short-term impacts, Defendants have not cited to any evidence or analysis other than
28   the tables themselves that show that the short-term impacts are within the range or variation.
                                                                 10
 1                  a. Snag Removal Boundaries

 2          Plaintiffs, citing Oregon Nat. Res. Council Fund v. Brong, 492 F.3d 1120 (9th Cir. 2007),

 3   assert that “most of the snags the Forest Service are retaining are not located within harvest

 4   units,” which they contend is exactly what the court in Brong determined violated the NFP. (ECF

 5   No. 22 at 14.) Plaintiffs claim the Forest Service has “drawn harvest unit boundaries larger than

 6   the footprint of the harvested acres, such that the unharvested areas will be where snags, if any,

 7   will be retained.” (ECF No. 22 at 14.) Plaintiffs argue that Defendants’ boundaries are “different

 8   than the requirements of the NFP and [do] not address the wildlife needs of . . . [the] northern

 9   spotted owls . . . .” (ECF No. 34 at 8.)

10          Defendants argue that Brong is inapplicable because (1) unlike in Brong, here the snag

11   removal is conducted under the KFP and is consistent under the NFP, (2) the Project includes a

12   mix of snag retention both within and around treatment units, and (3) economic factors were not

13   at issue here as they were in Brong. (ECF No. 32 at 15.) The Court rejects Defendants’

14   arguments, as discussed below, and finds Brong is on point here.

15          Defendants first argue that “Plaintiffs err in directing the Court’s attention to the broad

16   standards and guidelines in the NFP,” because the activities are governed by the “KFP, which was

17   adopted after the NFP was issued.” (ECF No. 32 at 13.) According to Defendants, the KFP

18   incorporates applicable direction from the NFP, but is specifically tailored to the Klamath

19   National Forest. (ECF No. 32 at 13.) Plaintiffs, however, point out that the NFP was

20   incorporated into the KFP. (ECF No. 34 at 8.) As Plaintiffs assert, the NFP specifically states
21   that the NFP applies to the Klamath National Forest and “will be incorporated into Forest Plans as

22   they are developed.” Northwest Forest Plan, Standards and Guidelines, A2,

23   https://www.blm.gov/or/plans/nwfpnepa/FSEIS-1994/newsandga.pdf.

24          Defendants’ second argument, that the NFP only requires that the agency focus on

25   retaining, not retain all, snags likely to persist is unpersuasive for similar reasons. (ECF No. 32 at

26   14.) Defendants cite to the KFP’s snag retention guidelines, which they argue are applicable
27   forest-wide. (ECF No. 32 at 14.) While the KFP does include a forest-wide standard that allows

28   for the averaging of snags per 100 acres, the standard in the KFP does not take into account the
                                                       11
 1   impact snag retention will have on the northern spotted owl. See Klamath Forest Plan, 4-30,

 2   https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5333203.pdf (listing the species

 3   as: downy woodpecker, red breasted sapsucker, hairy woodpecker, black backed woodpecker,

 4   white-headed woodpecker, pileated woodpecker, and vaux’s swift). The NFP on the other hand

 5   established management requirements for all Forest Service land within the range of the northern

 6   spotted owl. (ECF No. 22 at 9.) Plaintiffs argue—and the Court agrees—that the NFP is

 7   operative because the habitat suitability for the northern spotted owl is specifically at issue here.

 8   (ECF No. 34 at 8.)

 9          The Court finds Defendants’ third argument, that Brong is inapplicable because economic

10   factors are not at issue here as they were in Brong, similarly unconvincing. (See ECF No. 32 at

11   15.) It is clear from the record that economic factors were at issue here. While the purpose and

12   need statement for the Project does not mention economic factors, it is apparent that economic

13   factors were central to the agency’s decision-making. Defendant Grantham’s declaration lists

14   numerous statements indicating the economic value of the Project. (See, e.g., ECF No. 32-3 at ¶

15   8 (“[It is essential that the Project be implemented without delay, so that the timber value of

16   burned trees can help off-set the costs of treatment.”); ECF No. 32-3 at ¶ 9 (“[M]uch of timber in

17   the Project area has already experienced significant value and volume loss. As timber volume and

18   value decline, the ability to leverage the commercial value of dead trees to pay for their removal

19   and for hazardous fuel reduction treatments becomes increasingly less likely.”); ECF No. 32-3 ¶

20   10 (“The sooner timber sale contractors begin operations, the higher the chance that sound,
21   merchantable timber will be harvested.”).)

22          As such, the Court finds Brong illustrative. Accordingly, Plaintiffs have raised serious

23   questions as to whether the boundaries of the Project were in compliance with the NFP.

24                  b. Habitat Suitability

25          The instant action similarly calls into question whether the Project will decrease the

26   habitat suitability for the threatened northern spotted owl. Defendants emphasize the Project’s
27   effects on the “long-term” maintenance of the habitat, (ECF No. 32 at 16,) but fail to address the

28   short-term impacts of the Project.
                                                        12
 1          In Brong, the plaintiffs challenged the project at issue arguing it violated the NFP because

 2   it proposed the “excessive removal of large diameter dead or dying trees, impermissible research

 3   logging, and timber removal in ‘non-suitable woodlands.’” Id. at 1124. The court determined

 4   that the BLM’s practice averaging “salvaged and non-salvaged areas together across all the acres

 5   included in the logging” to claim the snag retention was “enough” under the NFP was misleading.

 6   Id. at 1129–30. The court further reasoned that the BLM “neglect[ed] to explain why the snag

 7   removal it d[id] authorize, which indisputably harm[ed] late successional habitat in the short term,

 8   w[ould] somehow maintain overall habitat suitability now or in the future as expressly required

 9   by the NFP.” Id. at 1131.

10          Here, the EA on its face states that “substantial amounts of habitat are projected to be

11   degraded by the proposed actions.” (EC at 113.) While the EA explains that this will not affect

12   the viability of the northern spotted owl in the long-term, it does not appear to explain whether

13   the current habitat suitability will be maintained, as required by the NFP, other than stating that

14   the viability of the species as a whole will be maintained. (EA at 113.) This analysis of the

15   short-term impacts of the Project is insufficient under Brong. 492 F.3d at 1131 (“The BLM’s

16   decision to preserve a baseline number of snags is insufficient in a fundamental way: it neglects

17   to explain why the snag removal it does authorize, which [i]ndisputably harms late-successional

18   habitat in the short term, will somehow maintain overall habitat suitability now or in the future, as

19   expressly required by the NFP.”) Accordingly, Plaintiffs have raised serious questions as to

20   whether the short-term habitat suitability of the northern spotted owl will be impaired.
21          iii.     Whether NEPA requires the preparation of an EIS

22          To prevail on a claim that the Forest Service violated its statutory duty to prepare an EIS,

23   a “plaintiff need not show that significant effects will in fact occur.” Blue Mountains Biodiversity

24   Project v. Blackwood, 161 F.3d 1208, 1212 (9th Cir. 1998). “It is enough for the plaintiff to raise

25   substantial questions whether a project may have a significant effect on the environment.” Id. As

26   discussed above, the Court concludes that Plaintiffs have raised substantial questions about the
27   environmental impacts of the Project such that an EIS might have been required. 4

28   4
            The Court need not and does not address Plaintiffs’ argument that proximity of the Project to ecologically
                                                             13
 1            Accordingly, Plaintiffs arguments have raised serious questions regarding the merits of

 2   their claims. See All. for the Wild Rockies, 632 F.3d at 1134–35 (“A preliminary injunction is

 3   appropriate when a plaintiff demonstrates . . . that serious questions going to the merits were

 4   raised.”).

 5       B. Irreparable Injury

 6            Plaintiffs must prove that absent an injunction, irreparable injury is likely. Winter, 555

 7   U.S. at 22. “[T]he Supreme Court has instructed us that ‘[e]nvironmental injury, by its nature,

 8   can seldom be adequately remedied by money damages and is often permanent or at least of long

 9   duration, i.e., irreparable.’” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.

10   2011) (citing Lands Council, 537 F.3d at 1004). Plaintiffs argue they will suffer irreparable and

11   immediate injury if the Project is implemented. (ECF No. 22 at 23.) Plaintiffs contend their

12   enjoyment of the areas at issue will be diminished and there are no “substitute areas” where

13   Plaintiffs can go for the same experience. (ECF No. 22 at 24.) Further, Plaintiffs assert they have

14   demonstrated a real interest in the health and recovery of post-fire environments and intact

15   ecosystems recovering from natural disturbance, such as old-growth forests which “cannot grow

16   back within their lifetimes.” (ECF No. 22 at 23.) Defendants respond that delay of the Project

17   will cause both economic injury to Defendants as well as elevated fire risks. (ECF No. 32 at 23.)

18   Defendants further contend that any harm Plaintiffs allege ignores the overall improvement of the

19   area habitat. (ECF No. 32 at 21–22.)

20            Plaintiffs have satisfied their burden. As this Court previously noted, “[t]he very nature of
21   logging is that its completion is irreparable.” (ECF No. 43 at 3.) Further, as Plaintiffs point out,

22   any economic harm suffered by Defendants is not similarly irreparable. (See ECF No. 22 at 24.)

23   Should Defendants prevail in this litigation, they are not barred from eventually implementing the

24   Project. Plaintiffs, on the other hand, would have no available recourse. This factor weighs in

25   their favor.

26       C. Balance of the Equities and Public Interest
27            “The purpose of preliminary injunctive relief is to preserve the status quo if the balance of

28   critical areas requires the preparation of an EIS. (ECF No. 22 at 18.)
                                                                14
 1   equities so heavily favors the moving party that justice requires the court to intervene to secure

 2   the positions until the merits of the action are ultimately determined.” Heflebower v. U.S. Bank

 3   Nat. Ass’n, 2013 WL 3864214, at *18 (E.D. Cal. July 23, 2013) (citing Univ. of Tex. v.

 4   Camenisch, 451 U.S. 390, 395 (1981)). “In exercising their sound discretion, courts of equity

 5   should pay particular regard for the public consequences in employing the extraordinary remedy

 6   of injunction.” Winter, 555 U.S. at 376–77 (quoting Weinberger v. Romero-Barcelo, 456 U.S.

 7   305, 312 (1982)).

 8          In light of Plaintiffs’ showing of serious questions regarding their likelihood of success on

 9   the merits and of likely irreparable harm, the balance of equities and public interest tip sharply in

10   favor of Plaintiffs as any potential irreparable harm to Plaintiffs outweigh any harm a delay would

11   cause Defendants. See All. for the Wild Rockies, 632 F.3d at 1134–35 (9th Cir. 2011) (“A

12   preliminary injunction is appropriate when a plaintiff demonstrates . . . that serious questions

13   going to the merits were raised and the balance of hardships tips sharply in the plaintiff's favor.”);

14   see also South Fork Band Council of Western Shoshone of Nevada v. United States Dep’t of

15   Interior, 588 F.3d 718, 728 (9th Cir. 2009) (holding that issuance of an injunction pending

16   consideration of environmental impacts under NEPA comported with the public interest).

17          These factors weigh in favor of granting Plaintiffs’ request for injunctive relief.

18          V.      CONCLUSION

19          Accordingly, the Court GRANTS Plaintiffs’ Motion for Preliminary

20   Injunction/Temporary Restraining Order. (ECF No. 13.)
21   Dated: January 25, 2019

22

23

24                                            Troy L. Nunley
25                                            United States District Judge

26
27

28
                                                        15
